Citation Nr: 0902899	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to nonservice-connected burial, plot, and/or 
interment allowance.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1951 to February 1954; he died in April 2003 and the 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  


FINDING OF FACT

At the time of the veteran's death in April 2003, the veteran 
was service-connected for residuals of an injury to the wrist 
at a noncompensable level; he was not in receipt of pension 
or compensation benefits, he had no pending claim for such 
benefits, and he was not in receipt of VA care nor was he en-
route to a VA facility.  Further, it is not shown that the 
veteran was discharged or released from active service for a 
disability incurred or aggravated in the line of duty, he was 
not buried in a state or national cemetery, and his remains 
were never held by the state or any political subdivision.


CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits, to 
include a plot or internment allowance. 38 U.S.C.A. §§ 
2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA-Matter of Law

38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) impose obligations on VA in terms of its duty to 
notify and assist claimants.  However, inasmuch as the Board 
has found herein that the law, and not the evidence, is 
dispositive in this case, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  It is pertinent to note 
that the veteran was not discharged from service due to line-
of-duty disabilities, did not receive compensation or 
pension, had no claim pending at the time of death, and was 
not hospitalized or in any way under VA care (to include 
being in transit) at the time of death and it is not 
contended otherwise.  

Analysis/Legal Criteria

The veteran died in April 2003 as a result of acute 
respiratory failure as a consequence of cerebrocortical 
degeneration at the age of 73 years.  His widow, the 
appellant in this matter, contends that she is entitled to VA 
burial benefits, to include allowance for plot and interment.  
She does not claim that the veteran's death was due to an 
incident or event in service.  At the time of the veteran's 
death, he did not have any claims pending for service 
connection; however, he was in receipt of service connection 
for residuals of a wrist injury.  The disorder was not, 
however, severe enough to warrant compensation at any point 
during the veteran's life.  The veteran died at a private 
community hospital and was buried at the Baker Township 
Cemetery in Melvin, Iowa.  

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600 (2008).  If a veteran dies as a result of a 
service-connected disability or disabilities, certain burial 
benefits may be paid.  38 C.F.R. § 3.1600(a).  In this case, 
the veteran died of degenerative brain disease and 
respiratory failure, neither of which were service-connected 
conditions.  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).  Applications for payments of burial and funeral 
expenses, to include plot or interment allowance under 38 
U.S.C.A. 2302, must be filed within two years after the 
burial or permanent cremation of the veteran. 38 U.S.C.A. § 
2304; 38 C.F.R. § 3.1601(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions: (1) The 
deceased veteran is eligible for the burial allowance under 
38 C.F.R. § 3.1600(b) or (c); or (2) the veteran served 
during a period of war and the conditions set forth in 38 
C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or (3) the veteran was 
discharged from the active military, naval or air service for 
a disability incurred or aggravated in line of duty (or at 
time of discharge, has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that VA has determined, 
in connection with a claim for monetary benefits, that the 
disability was not incurred in line of duty); and (4) the 
veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and (5) 
the applicable further provisions of 38 C.F.R. § 3.1600 and 
§§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f); see 38 
U.S.C.A. § 2303.
As noted above, the veteran was in receipt of service 
connection for a noncompensable wrist injury during his 
lifetime, and he had not, at the time of his death, filed any 
additional claims for service connection or for an increase 
in his disability.  Furthermore, the evidence of record 
indicates that the veteran was not in receipt of nonservice-
connected pension benefits, and had likewise not applied for 
them during his lifetime.  The veteran did serve in the U.S. 
Army during a period of war (Korean Conflict); however, his 
remains were never held by the state.  The veteran did not 
die in a VA hospital or facility, nor was he under VA-
directed care at a private facility or travelling to a VA 
facility at the time of his death.  He was discharged from 
military service after the expiration of his term of service, 
and service personnel records and treatment records do not 
indicate a discharge due to service-related (i.e. caused by 
or aggravated by service) conditions.  

In view of the foregoing, the Board must conclude that the 
legal requirements for entitlement to VA burial allowance 
and/or plot and interment allowance have not been met.  The 
veteran was not discharged from service due to line-of-duty 
disabilities, did not receive compensation or pension, had no 
claim pending at the time of death, and was not hospitalized 
or in any way under VA care (to include being in transit) at 
the time of death.  Essentially, the appellant gives an 
equitable argument, stating that the veteran provided 
honorable service to his country, and that VA should thus 
provide monetary remuneration for his last expenses.  While 
the Board sympathizes with the appellant due to the loss of 
the veteran, it is bound by the applicable legal criteria.   

The evidence of record does not satisfy the threshold legal 
eligibility requirements for the burial benefits sought in 
this appeal.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the doctrine of 
reasonable doubt (38 U.S.C.A. § 5107(b)) is not applicable 
and the appeal must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial, plot, and/or 
interment allowance is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


